Name: 88/441/EEC: Commission Decision of 27 June 1988 approving a second programme for the milk and milk products sector in the Land North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  processed agricultural produce
 Date Published: 1988-08-09

 Avis juridique important|31988D044188/441/EEC: Commission Decision of 27 June 1988 approving a second programme for the milk and milk products sector in the Land North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 218 , 09/08/1988 P. 0024 - 0025*****COMMISSION DECISION of 27 June 1988 approving a second programme for the milk and milk products sector in the Land North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (88/441/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Council Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas, on 5 August 1987, the Government of the Federal Republic of Germany forwarded a second programme which follows the programme for the milk and milk products sector in North Rhine-Westphalia approved by the Commission Decision 80/1337/EEC (3); whereas it submitted supplementary information on 10 February 1988 and 16 March 1988; Whereas the purpose of the second programme is to rationalize and modernize the milk and milk products sector so as to increase its competitiveness and enhance the value of its products; whereas this programme therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas, in view of the situation on the milk market, approval of the programme may not extend to investment projects: - which provide for an increase in milk-processing capacity, unless such projects furnish evidence that equivalent capacity is being closed down, - which relate to the production of butter, whey powder, milk powder, butteroil, lactose, casein and caseinates, - which relate to the production of other products giving rise to EAGGF Guarantee Section expenditure which, given the market situation, cannot be justified; Whereas approval of the second programme may not extend to investments concerning milk collection; Whereas approval of the second programme may not extend to investment projects for the manufacture of products such as certain types of cheeses for which there is already surplus production capacity within the European Community; Whereas approval of the second programme may not extend to products not listed in Annex II to the Treaty or to research and development costs relating to new products; Whereas the second programme contains the details required under Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 thereof may be achieved in the milk and milk products sector in North Rhine-Westphalia; whereas the time required for the execution of the second programme does not exceed the period laid down in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS REGULATION: Article 1 1. The second programme for the milk and milk products sector in North Rhine-Westphalia, forwarded by the Government of the Federal Republic of Germany on 5 August 1988 pursuant to Regulation (EEC) No 355/77 and supplemented on 10 February 1988 and 16 March 1988, is hereby approved. 2. Approval shall not extend to investment which: - provide for an increase in milk processing capacity, unless such projects furnish evidence that equivalent capacity is being closed down, - relate to the production of butter, whey powder, milk powder, butteroil, lactose, casein and caseinates, - relate to the production of other products giving rise to EAGGF Gurantee Section expenditure that would be unjustifiable on account of the market situation, - relate to the manufacture of products such as certain types of cheeses for which there is already surplus production capacity within the European Community, - relate to milk collection, - relate to products not listed in Annex II to the Treaty or to research and development costs for new products. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 27 June 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 384, 31. 12. 1980, p. 3.